Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Patricia D. Marks, J.), dated January 6, 2011. The order denied the motion of defendant to vacate a judgment of conviction pursuant to CPL 440.10.
*1348It is hereby ordered that the order so appealed from is unanimously affirmed for reasons stated in the decision at County Court. Present — Scudder, EJ., Smith, Peradotto, Lindley and Sconiers, JJ.